Citation Nr: 1608006	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to or aggravated by diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to or aggravated by diabetes mellitus.

5.  Entitlement to service connection for ischemic heart disease, claimed as secondary to or aggravated by diabetes mellitus.

6.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to or aggravated by diabetes mellitus.

7.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as secondary to or aggravated by diabetes mellitus.

8.  Entitlement to a rating in excess of 50 percent prior to November 18, 2009 and in excess of 70 percent thereafter for Posttraumatic Stress Disorder (PTSD).

9.  Entitlement to separate initial compensable evaluation prior to February 27, 2012 in excess of 10 percent for thereafter for left lower extremity peripheral neuropathy.

10.  Entitlement to separate initial compensable evaluation prior to February 27, 2012 in excess of 10 percent for thereafter for right lower extremity peripheral neuropathy.

11.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

12.  Entitlement to an earlier effective date for TDIU.

13.  Entitlement to an earlier effective date for Dependents Education Assistance.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran, through his representative, alleged Clear and Unmistakable Evidence (CUE) in previous RO rating decisions and claimed an earlier effective date for entitlement to service connection for PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

On October 20, 2015, the representative withdrew any and all requests for a hearing, on behalf of the Veteran.

The issues of service connection for bilateral upper extremity peripheral neuropathy and ischemic heart disease; increased initial ratings for bilateral lower extremity peripheral neuropathy; as well as earlier effective dates for entitlement to a TDIU with DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an January 2006 rating decision, the RO denied service connection for hepatitis C.  Although notified of this decision the following month, the Veteran did not appeal and did not submit any additional evidence within one year.

2.  The evidence received since the January 2006 rating decision includes evidence that is not cumulative or redundant of evidence previously of record, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the competent evidence establishes that hepatitis C is etiologically related to service.

4.  The preponderance of the evidence indicates that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.

5.  The preponderance of the evidence indicates that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.

6.  In a statement dated October 20, 2015, the Veteran's attorney indicated that the Veteran is entitled to a 70 percent rating from June 2009 for his service-connected PTSD as he had suicidal ideation from that time.

7.  On October 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased rating for diabetes mellitus was requested.


CONCLUSIONS OF LAW

1.  The RO's January 2006 decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the January 2006 denial is new and material, the requirements for reopening the claim for service connection for hepatitis C are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for the establishment of service connection for hepatitis C are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for the establishment of service connection for erectile dysfunction, on the basis of aggravation, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  The criteria for the establishment of service connection for hypertension, on the basis of aggravation, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  An evaluation of 70 percent, but no higher, from June 19, 2009 for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2015).

7.  The criteria for withdrawal of a Substantive Appeal of entitlement an increased rating for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for hepatitis C (with reopening), erectile dysfunction and hypertension on the basis of aggravation, and an increased rating for PTSD.  No further development with respect to these matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

New and Material Evidence, Hepatitis C

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board is without jurisdiction to consider the substantive merits of a claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A January 2006 rating decision denied a claim of service connection for hepatitis C.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in the April 2012 rating decision which was appealed.

Thus, the original January 2006 rating decision is final.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, such regulation is inapplicable as new and material evidence pertaining to the Veteran's claim was not received prior to the expiration of the appeal period stemming from the January 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2006 decision included service treatment records, service personnel records, post-service treatment records, medical literature concerning hepatitis C transmission and the Veteran's many contentions.

The pertinent evidence added to the record since the July 2005 rating decision consists of post-service treatment records, buddy statements, a VA examination report and a private nexus opinion. 

The objective evidence received since the last final rating decision includes a VA treatment record containing an opinion that the Veteran's claimed disorder may have originated in active service as well as a private nexus opinion.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for hepatitis C is reopened.

Service Connection, Hepatitis C

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. 

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and IV drug use.

The Veteran contends that he contracted hepatitis C in Vietnam during active service.  Also, that he had serum hepatitis during service and was treated at private hospitals during that time.

The Veteran's service personnel records indicate that he was a offset pressman in Vietnam from March 1969 to November 1970.  The Veteran has contended that the offset pressman designation was not actually his duty while in Vietnam.  The Board observes that subsequent designations indicate that he was a helicopter repairman at Hunter Army Air Field from December 1970 to February 1971.  Additionally, the Veteran was awarded an Aircraft Crewman Badge in July 1970.

The Veteran's service treatment records indicate he had gonorrhea and abused heroin while in-service.

The Veteran submitted a buddy statement, from G.B., in May 2012.  The statement indicated that G.B. had served with the Veteran in Vietnam as a door gunner.  G.B. reported in the summer of 1970, the Veteran and himself would load casualties into the helicopter with no gloves or other protection to keep the blood and bodily fluids of the bodies away from their skin.  They were provided no protective devices and no training concerning the proper way to handle dead bodies.

A November 2012 VA treatment note indicates that the Veteran reported that he was in Vietnam for 8 months and 2 days and that he was assigned to a unit where he bagged and transported bodies; constantly coming into contact with blood and bodily fluids.  He also reported snorting cocaine but he never used IV drugs and has no tattoos.  He also reported no risky sexual behavior.  The provider indicated that the Veteran had genotype 1a chronic HCV disease, more likely than not acquired during military service in Vietnam through contact with blood and bodily fluids.  There are biologic markers indicative of an aggressive course.

An Independent Medical Evaluation from a Board certified gastroenterologist dated November 2013 indicates that the examiner reviewed the Veteran's claims file.  The examiner was the medical director of liver services for Florida Hospital as well as other professional affiliations and experience with liver disease to include hepatitis C.  The examiner reiterated the Veteran's risk factors, to include being exposed to blood in Vietnam, air gun inoculations, using razors and his history of drug use.  The examiner indicated that there were two equally likely explanations for the Veteran's hepatitis C; air gun inoculations and his exposure to blood in Vietnam.  The examiner noted that there was contradictory information in the record concerning the Veteran's drug use; however, this is a less likely source of transmission.

The Board notes that the Veteran has never been afforded a VA examination to consider the etiology of his hepatitis C and there is no negative nexus opinion of record.

Taking into account all of the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's hepatitis C was contracted during active service.  

Aggravation, Erectile Dysfunction and Hypertension

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The regulation specifies that VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability.  38 C.F.R. § 3.310 (2015).

A July 2009 VA examination report indicates that the Veteran's hypertension is not caused or aggravated by his diabetes mellitus as the hypertension diagnosis pre-dated the diabetes diagnosis.

An April 2010 VA examination report indicates that the Veteran's erectile dysfunction began many years prior to the diagnosed diabetes and there is no objective evidence of aggravation beyond the normal progression.

A July 2013 private independent medical examination indicates that the Veteran's erectile dysfunction and hypertension are aggravated by his service-connected diabetes mellitus.  The examiner indicated that, based on multiple blood sugar readings, the Veteran had diabetes since at least March 2004, possibly as early as December 2003; although he was not formally diagnosed until January 2007.  Concerning the Veteran's hypertension, the examiner indicated that the Veteran was diagnosed with hypertension in September 2005.  The examiner also commented that the Veteran had signs of insulin resistance through fasting blood sugars more than one year prior to his hypertension diagnosis.  The examiner indicated that hypertension is a common complication of diabetes and developed after years of elevated blood sugar readings; also noting that the prescription for diabetes made it difficult for the Veteran to lose weight, also aggravating his hypertension.  With regards to the erectile dysfunction, the Veteran had been unable to sustain erections regularly since March 2004.  The examiner also observed that the Veteran had years of high blood sugar readings prior to the development of erectile dysfunction and that erectile dysfunction is commonly associated with diabetes mellitus.

The Board finds the May 2013 private opinion to be more probative than the July 2009 and April 2010 VA examiners' opinions.  In this regard, the private opinion provided a more thorough rationale than the VA opinions.  Thus, service connection for hypertension and erectile dysfunction, on the basis of aggravation by the service-connected diabetes mellitus, is warranted.

Increased Rating, PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  

The record reflects that, on November 18, 2009, the Veteran claimed an increased rating for his service-connected PTSD.  An April 2010 rating decision granted a 70 percent rating as of that date.

In a statement dated October 20, 2015, the Veteran's representative indicated that the Veteran is entitled to a 70 percent rating from June 2009 for his service-connected PTSD as he had suicidal ideation from that time.  The representative indicates VA treatment records from June 19, 2009 acknowledge such suicidal ideation.  She provided no argument for the assignment of a rating in excess of 70 percent.  Again, her contention focused on the assignment of a 70 percent rating for PTSD from June 2009.

The February 2010 VA examiner additionally indicated that the Veteran had suicidal ideation.  Thus, taking into account all of the evidence of record, the Board finds that the Veteran's disability as of June 19, 2009 warrants a 70 percent rating.  Given the limited scope of the Veteran's claim for benefits, through his representative, this is a full grant of benefits as requested by the Veteran.

Increased Rating, Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In a letter from his representative, the Veteran withdrew his appeal concerning entitlement to an increased rating for diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material having been submitted, the Veteran's claim for entitlement to service connection for hepatitis C has been reopened.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for erectile dysfunction, aggravated by diabetes mellitus, is granted.

Entitlement to service connection for hypertension, aggravated by diabetes mellitus, is granted.

An evaluation of 70 percent for PTSD is granted from June 19, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.


REMAND

Concerning the remaining claims on appeal, additional development is required prior to further appellate adjudication.

Concerning the Veteran's upper extremity peripheral neuropathy, a July 2011 private examiner providing objective testing to determine peripheral neuropathy indicating general sensory motor peripheral neuropathy concomitant with right cervical radiculitis which may be related to diabetes and/or herbicide exposure.  Such opinion is speculative at best.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  An April 2012 VA examiner did not have the benefit of claims file review when forming a negative nexus opinion.  The aforementioned July 2013 private independent medical examination indicated that the Veteran's right upper extremity peripheral neuropathy is secondary to his diabetes mellitus; however, without rationale.  Thus, the Veteran should be afforded an additional VA examination to consider the etiology of his upper extremity neurological disorder.

Concerning the remaining claims, the response to a January 2011 request for Social Security records indicate that the documents were submitted to the RO in the form of a CD.  The most recent March 2013 statement of the case indicates that Social Security records were reviewed in adjudication of the claims on appeal; however, there are only an application and no medical or adjudicatory Social Security documents of record.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefits must be re-requested.

A July 2011 fax of one page indicates that the entry was part of 437 pages of VA treatment records.  In March 2013, the RO associated some VA treatment records from the Orlando and Tampa VA Medical Centers.  The RO should ascertain that all of the available VA treatment records have been associated with the claims file on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain and associate with the claims file all of the Veteran's VA treatment records from the VA healthcare system.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran currently upper extremity peripheral neuropathy which is directly related to service or is secondary to or aggravated by his diabetes mellitus or other service-connected disability. 

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of disability before the onset of aggravation. 

All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The rationale for all opinions expressed must also be provided.

4.  Thereafter, the claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


